— Judgment unanimously affirmed with costs. Memorandum: In fashioning an award of maintenance, the trial court is directed to consider certain enumerated factors (Domestic Relations Law § 236 [B] [6] [a] [1]-[11]) and in any decision made pursuant to the maintenance subdivision the court is mandated to "set forth the factors it considered and the reasons for its decision” (Domestic Relations Law § 236 [B] [6] [b]). Here, it is clear from the court’s decision, findings of fact and conclusions of law that the statutory directive was followed. On this record we find that the court did not abuse its discretion in setting the amount and duration of the maintenance award. We further find that the court properly determined that a motor home purchased during the marriage was not subject to equitable distribution (see, Domestic Relations Law § 236 [B] [1] [c], [d] [3]). (Appeals from judgment of Supreme Court, Oneida County, Tenney, J. — divorce.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.